Citation Nr: 1711360	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected prostatitis.

3.  Entitlement to a rating in excess of 40 percent for service-connected prostatitis.  

4.  Entitlement to an increased rating for service-connected degenerative joint disease of the cervical spine, currently evaluated as 20 percent disabling effective from February 26, 2010, and 30 percent disabling effective from May 16, 2011.

5.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar and thoracic spine.

6.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the right hip.

7.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left hip.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 1987, and from February 1988 to April 2001, in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, March 2013, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In February 2017 written correspondence, the Veteran's representative indicated that the Veteran wanted to withdraw his appeal for the issues of service connection for prostate cancer; increased ratings for degenerative joint disease of the cervical spine, thoracic and lumbar spine, right hip, and left hip; and entitlement to TDIU.  

2.  In February 2017 written correspondence, the Veteran's representative indicated that the Veteran "did not challenge the assigned 40% disability rating" for chronic prostatitis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal have been met with respect to the issues of service connection for prostate cancer; increased ratings for degenerative joint disease of the cervical spine, thoracic and lumbar spine, right hip, and left hip; and entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for dismissal have been met with respect to the issue of an increased rating for prostatitis.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Furthermore, a Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2017 correspondence, the Veteran's representative indicated that the Veteran wanted to withdraw his appeal for the issues of service connection for prostate cancer; increased ratings for degenerative joint disease of the cervical spine, thoracic and lumbar spine, right hip, and left hip; and entitlement to TDIU.  He also indicated that the Veteran did not "challenge the assigned 40% disability rating [for chronic prostatitis], and the Board need not consider whether a higher disability rating is warranted."  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues are dismissed.


ORDER

The appeal for the issues of prostate cancer; increased ratings for degenerative joint disease of the cervical spine, thoracic and lumbar spine, right hip, and left hip; and entitlement to TDIU, is dismissed.  

The appeal for the issue of an increased rating for chronic prostatitis is dismissed.  


REMAND

In an October 2016 rating decision, the AOJ denied service connection for anxiety, depression, and psychosis.  In November 2016, the Veteran submitted a Notice of Disagreement (NOD) with the denial of service connection for depression and anxiety.  

In February 2017 correspondence, the Veteran asserted, for the first time, that his mental health problems were "part of his chronic prostatitis" and requested a separate disability rating under Diagnostic Code 9435, for evaluating unspecified depressive disorders.  See C.F.R. § 4.130.  The Board interprets this as raising the theory of service connection for a psychiatric disorder on a secondary basis and notes that the issue is currently before the AOJ and that the Veteran has filed a NOD with respect to this issue.  To date, however, the AOJ has not issued a Statement of the Case (SOC).  

Because the NOD with the denial of service connection for a psychiatric disorder remains unprocessed, a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected chronic prostatitis.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


